Title: Circular Letter to Governors, 5 June 1804
From: Madison, James
To: Governors



Sir,
Department of State June 5th. 1804.
Agreeably to an Act of Congress, entitled “An Act for the more general promulgation of the Laws of the United States,[”] passed 3rd. March 1795, and an Act in addition thereto, passed on the 2d. March 1799, I have transmitted to the Collector of the Customs at Philadelphia, 65 Copies of the Laws of the United States, 2nd. Session, 7th. Congress, being the proportion for the Mississippi Territory, with a request that he would forward them to your Excellency. I have the honor to be, Sir, With great respect Your Obt. Servt.
James Madison
